Citation Nr: 1223743	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, undifferentiated type, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for right leg post traumatic peroneal neuropathy, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to September 1958 and from October 1961 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for schizophrenia, undifferentiated type, currently evaluated as 50 percent disabling.  He contends that the disability is more disabling and that a higher rating is warranted.

Two VA psychiatric examinations were conducted in connection with the claim to assess the severity of the schizophrenia.  However, no treatment records have been obtained since the claim for an increased rating was filed.  A June 2008 VA examination report notes that the Veteran receives psychiatric treatment from Dr. Lopez at "MOPC," which is likely the VA Outpatient Clinic (OPC) in Mayaguez, Puerto Rico.  A May 2010 VA examination report indicates that the Veteran had a VA psychiatric visit in November 2009 for his schizophrenia.  Furthermore, in June 2009, the Veteran stated that his psychiatrist is Dr. Lopez at the hospital in Mayaguez.

VA has a duty to obtain relevant VA treatment records.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  Therefore, the schizophrenia claim must be remanded so that VA treatment records created within one year prior to the claim-May 2007-can be obtained.

The August 2011 rating decision, in part, denied entitlement to a rating in excess of 10 percent for right leg post traumatic peroneal neuropathy and entitlement to TDIU.  Virtual VA and the Veterans Appeals Control and Locator System (VACOLS) indicate that the Veteran filed a notice of disagreement (NOD) with these two denials in the August 2011 decision (although the actual NOD is not associated with the claims file or Virtual VA).  A statement of the case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  To date, no SOC has been furnished regarding the two denials, or at least no SOC has been associated with the paper claims file that is before the Board or Virtual VA.  Therefore, the issuance of a SOC is required regarding the issues of entitlement to an increased rating for right leg post traumatic peroneal neuropathy, currently evaluated as 10 percent disabling, and entitlement to TDIU.  The Board must remand the issues for such an action.  See 38 C.F.R. § 19.9(c) (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's psychiatric treatment records (since May 2007) from the Mayaguez VA OPC and associate the records with the claims folder.

2.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2011) regarding the issues of entitlement to an increased rating for right leg post traumatic peroneal neuropathy, currently evaluated as 10 percent disabling, and entitlement to TDIU.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should either of these two issues be returned to the Board.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to an increased rating for schizophrenia, undifferentiated type, currently evaluated as 50 percent disabling.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

